 WEK DRILLING CO.607Wek Drilling Co., Inc.andLocal 826,InternationalUnion of Operating Engineers,AFL-CIO. Case28-CA- 1768February 18, 1969DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSFANNINGAND BROWNUpon a charge filed by Local 826, InternationalUnion of Operating Engineers, AFL-CIO, hereincalled theUnion, the General Counsel of theNational Labor Relations Board by the RegionalDirector for Region 28, issued a complaint, datedOctober 10, 1968,1 against Wek Drilling Co., Inc.,herein called theRespondent, alleging that theRespondent had engaged in and was engaging inunfair labor practices within the meaning of Section8(a)(5) and (1), and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copiesof the charge, complaint, and notice of hearingbefore a Trial Examiner were duly served upon theRespondent.With respect to the unfair labor practices, thecomplaintalleges,in substance, that on or aboutMarch 5, the Union was duly certified as theexclusivebargainingrepresentativeoftheRespondent'semployeesintheunitfoundappropriate2 and that since on or about October 1,theRespondent has refused and is refusing torecognizeorbargainwith the Union as suchexclusivebargaining representative,although theUnion had requested and is requesting it to do so.On October 18, the Respondent filed its answer,admitting in part, and denying in part, theallegations of the complaint, and asserting by wayof affirmative defense that the certification is invalidon the ground that the election was conducted underthe special voter eligibility rule set forth by theNational Labor Relations Board inHondo DrillingCompany N.S.L.,164 NLRB No. 67, and that thatspecial rule has no applicability to the Respondent.On October 23, the General Counsel filed with theBoardaMotionforSummaryJudgment,contending that the pleadings, considered togetherwith the official Board record in the underlyingrepresentation proceeding, Case 28-RC-1692, raisedno issuesrequiring a hearing, that Respondent'sdefense set forth in its answer raises no litigablequestions of fact, and that as a matter of law, theRespondent has no valid defense to the complaint.Thereafter, onOctober 28, the Board issued anOrder Transferring Proceeding to the Board andNotice to Show Cause. On November 11, theRespondent filed a Response to Notice to ShowCause, contending that, in consenting to an election'Unless otherwise noted,all dates are in 1968'DecisionandCertificationofRepresentative inCase 28-RC-1692(unpublished)to be held under the eligibility rule described inHondo Drilling Company N.S L.,ithad insistedupon the inclusion of a clause, which it allegesprovided for a hearing in the event that theRespondent lost the election to afford theRespondent an opportunity "to contest and litigatethrough objections to the election, Section 8(a)(5)procedures,orotherwise,thevalidityoforapplicability of the particular voter eligibility rulefollowed by the Regional Director for the employeesof [Respondent] in this election pursuant to[HondoDrilling Company N.S.L., supra]."At this time theRespondent alleges certain facts concerning theapplicabilityof theHondorule to its operation,which it says, in effect, that it would prove at ahearing. It maintains therefore that substantial andmaterial issues of fact are raised which shouldmotivate the Board to order a hearing.On December- 6, the General Counsel filed aCounterstatement in Support of General Counsel'sMotion for Summary Judgment, arguing that, as allof the contentions urged by the Respondent havebeen litigated before the Board and finally ruled onadversely to the Respondent by the Board in therepresentation case, and as the Respondent does notallege or contend that it has evidence previouslyunknown or unavailable to it, and as theRespondent concedes that it has refused to meet, andbargain with the Union from on or about October 1,and at all times thereafter, there is no matterrequiringahearingand summary judgment isthereforeappropriate.Inaddition,theGeneralCounselcontendsthat,astheRespondentrecognizedtheUnionasthedulycertifiedbargaining representative of the employees andbargainedwith the Union pursuant thereto forapproximately 6 months prior to its repudiation ofthecertificationon or about October 1, theRespondent has waived any right to now questionthe Union's certification.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowersinconnectionwiththiscasetoathree-member panel.RULINGS ON THE MOTION FOR SUMMARYJUDGMENTThe Respondent's contention that it is entitled toan evidentiary hearing on the applicability of theHondorule to its operation is without merit for thefollowing reasons:BetweenOctober2andOctober 17, 1967,pursuant to a Stipulation for Certification uponConsent Election in Case 28-RC-1692, executed bythe parties and approved by the Regional Directoron September 21, 1967, a majority of the employeesof the Respondent in the appropriate unit, by secretballot, designated the Union as its representative forthe purpose of collective bargaining. Thereafter,174 NLRB No. 92 608DECISIONS OF NATIONAL LABOR RELATIONS BOARDpursuanttotheaforementionedclause,theRespondent claimed by way of an objection to theelection that theHondovoter eligibility rule wasinapplicable to the circumstances of its particularoperation.The Regional Director then requestedfrom the Respondent evidence in support of itsobjection. The Respondent answered that it did notintend to 'supply any but, rather, it would litigate ata formal hearing the applicability of theHondoruleto its operation by showing it had put into effectcertain employment incentive programs designed toencourage employees to accept and retain regular,permanent employment. The Respondent did notspecify what these programs were or how and if, infact, they affected tenure of employment. Since theRespondent did not produce evidence in support ofitsobjection, the Regional Director recommendedthat the objection be overruled for failure to furnishrelevant and material evidence in support thereof.The Board adopted the Regional Director's findingsand recommendations and issued a Decision andCertification of Representative on March 5.It is established Board policy, in the absence ofnewly discovered or previously unavailable evidenceor special circumstances, not to permit litigationbefore a Trial Examiner in an unfair labor practicecase,of issues which were or could have beenlitigated in aprior related representation proceeding.'In its Response to Notice to Show Cause, theRespondent offers no newly discovered or previouslyunavailableevidenceanddoesnotallegetheexistence of special circumstances. The alleged factsin the Respondent's offer of proof, upon which theRespondent now bases its contention that theHondorule is inapplicable to it, were available at therepresentation stage and yet the Respondent refusedto furnish them to the Regional Director. Inasmuchas the Respondent has had the opportunity tolitigate this issue in the representation case, and astheRespondent does not offer to adduce at ahearinganynewlydiscoveredorpreviouslyunavailable evidence, nor does it allege that anyspecialcircumstances exist hereinwhichwouldrequire the Board to reexamine the decision made inthe representation proceeding,we find that theRespondent has not raised any issue which isproperly triable in this unfair labor practiceproceeding.Moreover,theRespondententeredintonegotiationswith the Union without any expressreservation, and thereafter bargained with the Unionfor approximately 6 months before it questioned thevalidity of the certification on or about October 1.By its conduct in bargaining during the period fromon or about March 24, to on or about October 1,Respondent has waived any right to now questionthe Union's certification by refusing to bargain.'SeePittsburgh Plate Glass Co. v.N.L R B.313 U S 146, 162 (1941),Rules and Regulationsof theBoard,Series 8, as amended, Section102.67(8 and 102 69(c).Allmaterial issues Itime y raised having beeneitherdecidedby the Board, waived by theRespondent or admitted in the answer to thecomplaint, there are no matters requiring a hearingbefore a Trial Examiner. Accordingly, the GeneralCounsel'sMotionforSummary Judgment isgranted.On the basis of the record before it, theBoard makes the following:FINDINGS OF FACTL THE BUSINESS OF THE RESPONDENTThe Respondent is and at all times materialherein has been, a New Mexico corporation havingaprincipalplaceof business in Roswell, NewMexico, where it is engaged in the drilling of oilwells for oil producing companies. In the course andconduct of its business operations, the Respondent,duringthepreceding12-monthperiod,arepresentative period, performed services valued inexcess of $50,000 for out-of-State customers, whichcustomersannuallyshipproductsdirectlyininterstate commerce valued in excess of $50,000 andannually receive in excess of $50,000 of productsdirectly from out-of-state suppliers.The Respondent admits, and we find, that it is,and has been at all times material herein, anEmployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDLocal826, InternationalUnion of OperatingEngineers,AFL-CIOisa labor organization withinthe meaning of Section 2(6) and(7) of the Act.III.THE UNFAIR LABOR PRACTICESA. TheRepresentation Proceeding1.The unitAtalltimesmaterialhereinthefollowingemployees have constituted and now constitute aunitappropriateforpurposesofcollectivebargaining within the meaning of the Act;All employees, excluding tool pushers, drillers,officeclericalemployees, technical employees,guards, professional employees and supervisors asdefined in the Act.2.The certificationOn or about October 17, 1967, a majority of theemployees of the Respondent in said unit, voting ina secret election conducted under the supervision ofthe Regional Director for Region 28, designated theUnion as their representative for the purpose ofcollective bargaining with the Respondent, and on orabout March 5, the Board certified the Union as the WEK DRILLING CO.exclusive collective-bargaining representative of theemployees in said unit, and the Union continues tobe such representative.B. The Request To Bargain,the Bargaining,and the Respondent'sRefusalOn or about March 24, the Union requested theRespondent to bargain collectively with it as theexclusive collective-bargaining representative of allthe employees in the above-described unit. On July1,theRespondent and the Union met to bargainupon a collective-bargaining agreement covering theemployees in the aforesaid unit. The parties metagain in bargaining sessions on September 24 and25.Commencing on or about October 1, theRespondent refused, and continues to refuse, tobargain collectively with the Union as the exclusivecollective-bargaining representative of the employeesin said unit.Accordingly,we find that the Union was dulycertifiedas the collective-bargaining representativeof the employees of the Respondent in theappropriate unit described above; that the Union atall times sinceMarch 24 has been and now is theexclusivebargainingrepresentativeofalltheemployees in the aforesaid unit within the meaningof Section 9(a) of the Act; and that the Respondenthas since October 1, refused to bargain collectivelywiththeUnionastheexclusivebargainingrepresentative of its employees in the appropriateunit.By such refusal, the Respondent has engagedin,and is engaging in, unfair labor practices withinthe meaning of Section 8(a)(5) and (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCE609CONCLUSIONS OF LAW1.Wek Drilling Co., Inc.isanemployer engagedin commerce within the meaning of Section 2(6) and(7) of the Act.2.Local 826, International Union of OperatingEngineers, AFL-CIO is a labor organization withinthe meaning of Section 2(5) of the Act.3.All employees, excluding tool pushers, drillers,officeclericalemployees,technicalemployees,guards, professional employees, and supervisors asdefined in the Act, constitute a unit appropriate forthe purposes of collective bargaining within themeaning of Section 9(b) of the Act.4.On March 5, 1968, and at all times thereafter,the above-named labor organization has been and isthe certified and exclusive representative of allemployees in the aforesaid appropriate unit for thepurposes of collective bargaining within the meaningof Section 9(a) of the Act.5.By refusing on or about October 1,1968, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all its employees in theappropriate unit, the Respondent has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act.6.By the aforesaid refusal to bargain, theRespondent has interfered with, restrained, andcoerced, and is interfering with, restraining, andcoercing, employees in the exercise of the rightsguaranteed to them in Section 7 of the Act, and hasthereby engaged in, and is engaging in, unfair laborpractices within the meaning of Section 8(a) (1) ofthe Act.7.The aforesaid unfair labor practices are unfairlaborpracticesaffectingcommercewithin themeaning of Section 2(6) and (7) of the Act.ORDERThe acts of the Respondent set forth in sectionIII,above,occurringinconnectionwith itsoperations as described in section I, above, have aclose, intimate, and substantial relation to trade,traffic and commerce among the several States, andtend to lead to labor disputes burdening andobstructingcommerce and the free flow ofcommerce.THE REMEDYHaving found that the Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit and, if an understanding is reached,embody such understanding in a signed agreement.Pursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that:A.Upon resumption of bargaining and for 6months thereafter the Union shall be regarded as ifthe initial year of the certification had not yetexpired. "B.Wek Drilling Co., Inc., Roswell, New Mexico,its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditionsofemploymentwithLocal826,InternationalUnionofOperatingEngineers,'The purpose of this provision is to ensure that the employees in theappropriate unit will be accorded the services of their selected bargainingagent for the period provided by law SeeMar Jac Poultry Co,Inc ,136NLRB 785;Commerce Co., d/b/a LaMar Hotel,140 NLRB 226, enfd328 F.2d 600(C A. 5, 1964),certdenied379 U.S 817 (1964);BurnettConstruction Co.. 149 NLRB 1419, enfd 350F 2d 57 (C.A. 10, 1965). 610DECISIONS OF NATIONAL LABOR RELATIONS BOARDAFL-CIO as the exclusive and duly certifiedbargaining representative of its employees in thefollowing appropriate unit:All employees, excluding tool pushers, drillers,officeclericalemployees, technical employees,guards, professional employees and supervisors asdefined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed to them by Section 7 of theAct.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and otherterms and conditions of employment, and, if anunderstanding10reached,embodysuchunderstanding in a signed agreement.(b) Post at its Roswell, New Mexico, plant, copiesof the attached notice marked "Appendix."5 Copiesof said notice, on forms provided by the RegionalDirector forRegion 28, shall, after being duly-signed by the Respondent's representative, be postedby the Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees- are customarilyposted.Reasonable steps shall be taken to ensurethat said notices are not altered, defaced, or coveredby any other material.(c)Notify said Regional Director for Region 28,inwriting,within 10 days from the date of thisDecision and Order, what steps Respondent hastaken to comply herewith.'In the event that this Order is enforced by a decree of a United StatesCourt of Appeals, there shall be substituted for the words "a Decision andOrder" the words "a Decree of the United States Court of AppealsEnforcing an Order "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Decision and Order of the NationalLabor Relations Board and in order to effectuate thewe hereby notify our employees that:WE WILL NOT refuse to bargain collectively withLocal 826, International Union of Operating Engineers,AFL-CIO, as the exclusive representative of theemployees in the bargaining unit described below.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exerciseof the rights guaranteed them by Section 7 of the Act.WEWILL,uponrequest,bargainwiththeabove-named Union, as the exclusive representative ofallemployees in the bargaining unit described belowwith respect to wages, hours, and other terms andconditions of employment, and, if an understanding isreached,embody such understanding in a signedagreement.The bargaining unit is:All employees, excluding tool pushers,, drillers, officeclericalemployees,technicalemployees,guards,professional employees and supervisors as defined inthe Act.DatedByWEK DRILLING CO., INC.(Employer)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 7011 FederalBuilding& U.S. Courthouse, 500 Gold Avenue, SW,Albuquerque,NewMexico87101,Telephone505-247-2538.